Exhibit 10.60

Picture 2 [catm20181231ex10606ae61001.jpg]

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated February 25, 2019 (the
“Effective Date”) is made by and between Cardtronics USA, Inc., a Delaware
corporation (together with any successor thereof, the “Company”), and Aimie
Killeen (“Executive”).

WITNESSETH:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged by
the parties, the Company and Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms otherwise defined herein, for purposes of this
Agreement the following capitalized words shall have the following meanings:

1.1          “Affiliate” shall mean any other Person that owns or controls, is
owned or controlled by, or is under common ownership or control with, such
particular Person.  Without limiting the scope of the preceding sentence, the
Parent Company shall be deemed to be an Affiliate of the Company for all
purposes of this Agreement.

1.2          “Average Annual Bonus” shall mean the Executive’s Annual Bonus paid
(or payable) at target.

1.3          “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the U.S. Securities Exchange Act of 1934, as amended from time to time
(the “Exchange Act”).

1.4          “Board” shall mean the Board of Directors of the Parent Company.

1.5          “Cause” shall mean a reasonable and good faith determination by the
Board that Executive has (a) engaged in gross negligence, gross incompetence or
willful misconduct in the performance of Executive’s duties with respect to the
Company or any of its Affiliates, (b) refused without proper legal reason to
perform Executive’s duties and responsibilities to the Company or any of its
Affiliates, (c) materially breached any material provision of this Agreement or
any written agreement or corporate policy or code of conduct established by the
Company or any of its Affiliates, (d) willfully engaged in conduct that is
materially injurious to the Company or any of its Affiliates, (e) breached
restrictive covenants in this Agreement or any other agreement between the
Executive and the Company or any of its Affiliates, (f) committed an act of
theft, fraud, embezzlement, misappropriation or willful breach of a fiduciary
duty to the Company or any of its Affiliates, or (g) been convicted of (or
pleaded no contest to) a crime involving fraud, dishonesty or moral turpitude or
any felony (or a crime of similar import in a foreign jurisdiction); provided
that any assertion by the Company of a termination of employment for “Cause”
shall not be effective unless the Company has provided written Notice of Breach
to Executive.

1.6          “Change in Control” shall mean and shall be deemed to have occurred
if any event set forth in any one of the following paragraphs shall have
occurred:

(a)          the consummation of a merger of, or other business combination by,
the Parent Company with or involving another entity; a reorganization,
reincorporation, amalgamation, scheme of arrangement or consolidation involving
the Parent Company; or the sale of all or substantially all of the Parent
Company’s or the Company’s Assets to another entity (any of which, a “Corporate
Transaction”); unless, following such Corporate Transaction, (a) the holders of
equity securities of the Parent Company immediately prior to such transaction
beneficially own, directly or indirectly, immediately after such transaction,
equity securities of the resulting or surviving parent entity, the transferee
entity or any new direct or indirect parent entity of the Parent Company
resulting from or surviving any such transaction (such entity, the “Successor
Entity”) entitled to 70% or more of the votes then eligible to be cast in the
election of directors generally (or





--------------------------------------------------------------------------------

 



comparable governing body) of the Successor Entity in substantially the same
proportion that they owned the equity securities of the Parent Company
immediately prior to such transaction or (b) at least a majority of the members
of the board of directors (or comparable governing body) of the Successor Entity
immediately following the Corporate Transaction were Incumbent Directors
(defined below) at the time of the execution of the initial agreement providing
for such Corporate Transaction;

(b)          upon the dissolution or liquidation of the Parent Company, other
than a liquidation or dissolution into any entity in which the holders of equity
securities of the Parent Company immediately prior to such liquidation or
dissolution beneficially own, directly or indirectly, immediately after such
liquidation or dissolution equity securities of the entity into which the Parent
Company was liquidated or dissolved entitled to 70% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of such entity, in substantially the same proportion that they
owned the equity securities of the Parent Company immediately prior to such
liquidation or dissolution;

(c)          when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan
sponsored by the Parent Company (or any related trust thereto), acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 30% of the combined voting power of the outstanding equity securities
of the Parent Company, other than any entity in which the holders of equity
securities of the Parent Company immediately prior to such acquisition
beneficially own, directly or indirectly, immediately after such acquisition,
equity securities of the acquiring entity entitled to 70% or more of the votes
then eligible to be cast in the election of directors generally (or comparable
governing body) of the acquiring entity, in substantially the same proportion
that they owned the equity securities of the Parent Company immediately prior to
such acquisition or any employee benefit plan sponsored by any such entity (or
any related trust thereto); or

(d)          during any period of twelve consecutive months the following
individuals (the “Incumbent Directors”) cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the Effective Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended (other than such new director whose initial assumption
of office is in connection with an actual or threatened election contest,
including, but not limited to, a consent or proxy solicitation, relating to the
election of directors of the Company by or on behalf of a Person other than the
Board).

1.7          “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.8          “Company’s Assets” shall mean the assets (of any kind) owned by the
Parent Company, including, without limitation, the securities of the Parent
Company’s Subsidiaries and any of the assets owned by the Parent Company’s
Subsidiaries.

1.9          “Date of Termination” shall mean the date of Executive’s Separation
From Service set forth in the Notice of Termination or the date of death, as
applicable.

1.10        “Entity” shall mean any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.

1.11        “Good Reason” shall mean the occurrence of any of the following
events:

(a)          a diminution in Executive’s Base Salary of 5% or more, unless such
reduction is part of an initiative that applies to and affects all similarly
situated executive officers of the Company substantially the same and
proportionately;

(b)          a material diminution in Executive’s authority, duties, or
responsibilities (including, in connection with a Change in Control or other
Corporate Transaction, Executive being assigned to any position (including
offices and reporting requirements), authority, duties or responsibilities that
are not at or with the Parent Company, engaged in the business of the successor
to the Parent Company or the corporation or other Entity surviving or resulting
from such Corporate Transaction), including, without limitation, Executive’s
ceasing to be an officer of a publicly traded company;





2

--------------------------------------------------------------------------------

 



(c)          in connection with a Change in Control or other Corporate
Transaction, the involuntary relocation of the geographic location of
Executive’s principal place of employment by more than 50 miles from its then
current location;

(d)          a material breach by the Company of this Agreement, other than an
isolated, insubstantial and inadvertent failure to comply with this Agreement
not occurring in bad faith.

Notwithstanding the foregoing provisions of this Section 1.11 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in Section
1.11(a), (b), (c), or (d) giving rise to Executive’s termination of employment
must have arisen without Executive’s written consent; (ii) Executive must
provide written Notice of Breach to the Company of such condition in accordance
with Section 10.1 within 90 days of the initial existence of the condition
specified in the Notice of Breach;  and (iii) the condition specified in the
Notice of Breach must remain uncorrected for 30 days after receipt of the Notice
of Breach by the Company.  Any Notice of Breach shall be deemed void if the
Company cures the matter giving rise to Good Reason under this Section 1.11
within 30 days of the receipt of the Notice of Breach.

1.12        “Impaired” or “Impairment” means:

(a)          the Executive being eligible for the Company’s (or its Affiliate’s)
long-term disability benefits, if any are available to Executive; or

(b)          the Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 180
days, as determined by the Company and certified in writing by a competent
medical physician selected solely by the Company in the event of any alleged
mental impairment and, in the event of any alleged physical impairment by the
Company with the Executive having the right to approve such selection (however,
if the Executive fails to approve the Company’s first two selections within ten
days of being notified of each such selection, the Company will have the right
thereafter to designate any licensed medical physician on staff with either the
Baylor College of Medicine or Methodist Hospital, each located in Houston,
Texas).

1.13        “Notice of Breach” shall mean a written notice delivered to the
other party within the time period required under the definition of “Cause” or
“Good Reason,” as applicable, that (a) indicates, as applicable, the specific
provision in this Agreement that the party contends the other party has breached
or the specific clause of the definition of “Cause” or “Good Reason” that the
party alleges to exist, and (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances Executive or the Company, as
applicable, claims provide the basis for such breach or other condition.

1.14        “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and the Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and shall include a Notice of Breach, but only at the
time and to the extent such Notice of Breach becomes a Notice of Termination
under Section 3.3.

1.15       “Parent Company” shall mean Cardtronics plc, a public limited company
organized under English law, or any successor thereof, including any Entity into
which Cardtronics plc is merged, consolidated or amalgamated, including, without
limitation, any Entity otherwise resulting from a Corporate Transaction.

1.16        “Person” shall mean (a) an individual or Entity and (b) for purposes
of the definition of “Change in Control” and related provisions shall have the
meaning provided in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Parent Company or any of its Subsidiaries, (ii) a trustee or other fiduciary
holding securities under a Benefit Plan of the Parent Company or any of its
Affiliated companies, (iii) an underwriter temporarily holding securities
pursuant to an offering by the Parent Company of such securities, or (iv) an
Entity owned, directly or indirectly, by the shareholders of the Parent Company
in substantially the same proportion as their ownership of shares of the Parent
Company.

1.17        “Section 409A Payment Date” shall have the meaning set forth in
Section 7.2(b).

1.18        “Subsidiary” shall mean any direct or indirect majority-owned
subsidiary of the Parent Company or any majority-owned subsidiary thereof, or
any other Entity in which the Parent Company owns, directly or indirectly, a
significant financial interest provided that the Chief Executive Officer of the
Parent Company designates such Entity to be a Subsidiary for the purposes of
this Agreement.





3

--------------------------------------------------------------------------------

 



1.19        “Approval of Lawful Permanent Resident Status” shall mean the
receipt from USCIS of Form I-797 Notice of Approval of Form I-485, Application
to Register Permanent Residence or Adjust Status or its equivalent.

ARTICLE II

EMPLOYMENT AND DUTIES

2.1          Employment; Commencement Date and continuity of service.  Executive
commenced employment as Executive Vice President, General Counsel & Secretary
with the Company on March 28, 2017 (the “Commencement Date”) having been
promoted to this role from General Counsel of one of the Company’s acquired
Affiliates.  From and after such date, the Company agrees to employ Executive,
and Executive agrees to be employed by the Company.  With effect from the
Effective Date, Executive agrees to be employed by the Company pursuant the
terms of this Agreement and continuing for the period of time set forth in
Article III, subject to the terms and conditions of this Agreement.  The Company
hereby recognizes the Executive’s continuity of service with the Company from
Executive’s commencement date with one of the Company’s Affiliates on March 12,
2013.

2.2          Positions. From and after the Commencement Date, the Company shall
employ Executive in the position of Executive Vice President, General Counsel &
Secretary of the Company or in such other position or positions as the parties
mutually may agree, and Executive shall report to the Chief Executive Officer
(“CEO”) of the Company.

2.3          Duties and Services. Executive agrees to serve in the position(s)
referred to in Section 2.2 and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such position(s)
as well as such additional duties and services appropriate to such position(s)
as may be assigned, from time to time, by the Company. Executive’s employment
shall also be subject to the policies maintained and established by the Company
and its Affiliates that are of general applicability to the Company’s executive
employees, as such policies may be amended from time to time.

2.4          Other Interests. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
Affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments, (b) engage in charitable and civic activities, (c) at the sole
discretion of the Board, serve on the boards of other for- and non-profit
Entities, and (d) engage in de minimis other activities such as non-commercial
speeches; provided, however, that such activities shall be permitted solely if
such activities do not conflict with the business and affairs of the Company or
interfere with Executive’s performance of Executive’s duties hereunder or any
restrictive covenant in favor of the Company or its Affiliate, in each case, as
determined by the Company.

2.5          Duty of Loyalty. Executive acknowledges and agrees that Executive
owes a fiduciary duty of loyalty, fidelity and allegiance to act in the best
interests of the Company and to do no act that would materially injure the
business, interests or reputation of the Company or any of its Affiliates. In
keeping with these duties, Executive shall make full disclosure to the Company
of all business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

2.6          Green Card Process. Executive agrees to provide in a timely manner
the necessary documentation and information as required to pursue her Lawful
Permanent Resident Status.

ARTICLE III

TERM AND TERMINATION OF EMPLOYMENT

3.1          Term. Subject to the remaining terms of this Article III, this
Agreement shall be for an initial term that begins on the Commencement Date and
continues in effect through the fourth anniversary of the Commencement Date (the
“Initial Term”) and, unless terminated sooner as herein provided, shall continue
on a year‑to‑year basis (each a “Renewal Term” and, together with the Initial
Term, the “Term”). If the Company or Executive elects not to renew the Term
under this Agreement for a Renewal Term, the Company or Executive must provide a
Notice of Termination to the other party at least 90 days before the expiration
of the then-current Initial Term or Renewal Term, as applicable. In the event
that one party provides the other party with a Notice of Termination pursuant to
this Section 3.1, no further automatic extensions will occur and this Agreement
and Executive’s employment with the Company shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable.

3.2          Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, the Company may terminate Executive’s employment and this Agreement
during the Term immediately and at any time for any of the following reasons by
providing Executive with a Notice of Termination:





4

--------------------------------------------------------------------------------

 



(a)           Impairment:  if the Executive is Impaired, the Company may, at its
sole discretion, elect not to immediately terminate the Executive but rather to
employ someone to undertake Executive’s authorities, duties and responsibilities
with respect to the Company and its Affiliates, including with Executive’s title
and reporting lines, during the period from the onset of any Impairment until
Executive’s employment with the Company is terminated or the Executive otherwise
returns to full duties.  Notwithstanding anything to the contrary, any such
action by the Company will not constitute Good Reason, constructive termination
or breach of this Agreement or otherwise, provided further that, if Executive
recovers from the Impairment prior to the date Executive would qualify for long
term disability benefits and the Company does not return Executive to
Executive’s position, Executive shall have the right to resign for Good Reason
in accordance with the terms of this agreement;

(b)          Death: automatically upon Executive’s death;

(c)           Cause: for Cause; or

(d)          Discretion of the Company: for any other reason whatsoever (other
than as set forth in Sections 3.2(a),  (b) or (c) or for no reason at all, in
the sole discretion of the Board.

3.3          Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
and this Agreement during the Term for Good Reason or for any other reason
whatsoever or for no reason at all, in the sole discretion of Executive, by
providing the Company with a Notice of Termination. In the case of a termination
of employment by Executive without Good Reason, the Date of Termination
specified in the Notice of Termination shall not be less than 90 days from the
date such Notice of Termination is provided, and the Company may require a Date
of Termination earlier than that specified in the Notice of Termination (and, if
such earlier Date of Termination is so required by the Company, that shall be
the “Date of Termination” as defined in Section 1.1, and it shall not otherwise
change the basis for Executive’s termination nor be construed or interpreted as
a termination of employment pursuant to Section 3.1 or Section 3.2).  In the
event Executive intends to terminate employment with the Company for Good Reason
because the Company failed to cure the event described in the Notice of Breach
within 30 days of receipt of the Notice of Breach, the Notice of Breach shall
automatically be deemed a Notice of Termination, effective immediately upon the
expiration of the cure period described in Section 1.11.  If Executive fails to
provide the Company with the requisite Notice of Termination under this Section
3.3, Executive forfeits the right to any contingent future payments under this
Agreement.

3.4          Deemed Resignations. Unless otherwise agreed to in writing by the
Company and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each Affiliate of the Company
(including the Parent Company), and an automatic resignation of Executive from
the Board (if applicable) and from the board of directors of the Company and any
Affiliate of the Company and from the board of directors or similar governing
body of any Entity in which the Company or any Affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as the Company’s or such Affiliate’s designee or other representative.

3.5          Meaning of Termination of Employment. For all purposes of this
Agreement, Executive shall be considered to have terminated employment with the
Company only when Executive incurs a “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder (“Separation From Service”). For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service”.

ARTICLE IV

COMPENSATION AND BENEFITS

4.1          Base Salary. During the Term of this Agreement, Executive shall
receive a minimum, annualized gross base salary of $360,000 (the “Base Salary”).
Executive’s Base Salary shall be paid in substantially equal installments in
accordance with the Company’s standard policy regarding payment of compensation
to executives but no less frequently than monthly.

4.2          Cash Incentive Plan Awards. Executive shall be eligible to receive
an annual bonus in respect of each calendar year during the Term (“Annual
Bonus”) based on criteria determined in the sole discretion of the Board (or a
committee thereof) as part of the Cardtronics, Inc. Annual Executive Cash
Incentive Plan (and/or other then-current or similar or successor plan, the
“AECIP”) and subject to the terms and conditions of the AECIP, it being
understood that (a) the target Annual Bonus at planned or targeted levels of
performance shall equal 70% of Executive’s Base Salary and (b) the actual amount
of each Annual Bonus to be paid to the Executive shall be determined in the sole
discretion of the Board (or a committee thereof) and may range between 0% and
200% of the target Annual Bonus. The Company shall pay each Annual Bonus with





5

--------------------------------------------------------------------------------

 



respect to a calendar year no later than March 15 of the calendar year following
the year to which the Annual Bonus relates, provided that (except as otherwise
provided in Section 7.1(b)) Executive is employed by the Company on such date of
payment. If Executive has not been employed by the Company since January 1 of
the year that includes the Effective Date, then the Annual Bonus for such year
shall be prorated based on the ratio of the number of days during such calendar
year that Executive was employed by the Company to the number of days in such
calendar year.

4.3          Stock Incentive Plan Awards. Executive shall be eligible to receive
an annual equity award each calendar year during the Term (“Annual Equity
Award”) with a grant date value at target equal to 80% of Base Salary, based on
criteria determined in the sole discretion of the Board (or a committee thereof)
as part of the Cardtronics, Inc. Third Amended and Restated 2007 Stock Incentive
Plan (and/or other then-current or similar or successor plan, “Stock Incentive
Plan”).  Further, Executive will be awarded 8,000 restricted stock units as a
one-time award, which award shall be governed by the terms and conditions of the
Stock Incentive Plan and the associated equity award agreement in the form
attached hereto as Exhibit A (the “Sign-On Stock Incentive Award”).

4.4          Other Perquisites. During the Term, the Company shall provide
Executive with substantially the same perquisite benefits made available to
similarly situated executive officers of the Company generally, from time to
time.

4.5          Expenses.  The Company shall reimburse Executive all reasonable
attorney’s fees incurred in connection with the negotiation and execution of
this agreement, provided that such amounts are not to exceed $10,000 (USD).
 Further, the Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in performing services during the Term, including
all expenses of travel and living expenses while away from home on business or
at the request of and in the service of the Company; provided, in each case,
that such expenses are incurred and accounted for in accordance with the
policies and procedures established by the Company from time to time. Any
reimbursement of expenses pursuant to this Section 4.6 shall be made by the
Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to the Company (but in any event not later
than the close of Executive’s taxable year following the taxable year in which
the expense is incurred by Executive).

4.6          Vacation and Sick Leave. During the Term, Executive shall be
entitled to (a) sick leave in accordance with the Company’s policies applicable
to similarly situated executive officers of the Company from time to time and
(b) 4 weeks paid vacation each calendar year (up to 40 hours of which may be
carried forward to a succeeding year).

4.7          Offices. Subject to Articles II,  III and IV, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as an
officer (in addition to the position specified in Section 2.2) or director of
the Company or any of the Company’s Affiliates and as a member of any committees
of the board of directors of any such Entities and in one or more executive
positions of any of the Company’s Affiliates.

4.8          Tax Equalization and Tax Compliance. The Company agrees to pay or
reimburse Executive the full incremental cost for any foreign income, payroll or
social tax liability attributable to Executive arising from the performance of
services hereunder on behalf of the Company or its Affiliates (on a grossed-up
basis but reduced by any tax credit ultimately claimed against U.S. income
taxes) such that the Executive pays no more income, mandatory governmental
withholdings and payroll taxes than Executive would have paid in respect of any
taxable year or years on her income had Executive been taxable only in the
United States of America. The Company shall utilize a third party to prepare
such calculations and filings and Executive shall timely provide the required
information to complete such calculations and filings. The Company shall also
pay the related tax return preparation costs for any foreign tax return filings
and the Executive agrees to provide any required information on a timely basis
to such tax return preparers. No benefits are payable under this Section if the
Executive relocates to another country.

ARTICLE V

PROTECTION OF INFORMATION

5.1          Work Product.  For purposes of this Article V, the term “the
Company” shall include the Company and any of its Affiliates (including the
Parent Company), and any reference to “employment” or similar terms shall
include an officer, director and/or consulting relationship.  Executive agrees
that all information, inventions, patents, trade secrets, formulas, processes,
designs, ideas, concepts, improvements, diagrams, drawings, flow charts,
programs, methods, apparatus, software, hardware, ideas, improvements, product
developments, discoveries, systems, techniques, devices, models, prototypes,
copyrightable works, mask works, trademarks, service marks, trade dress,
business slogans, written materials and other things of value conceived, reduced
to practice, made or learned by Executive, either alone or with others, while
employed with the Company (whether during business hours or otherwise and
whether on Company’s premises or otherwise) that relate to the Company’s
business and/or the business of Affiliates of the Company using the Company’s
time, data, facilities and/or materials (hereinafter collectively referred to as
the “Work Product”) belong to and shall remain the sole and exclusive property





6

--------------------------------------------------------------------------------

 



of the Company (or its Affiliates) forever.  Executive hereby assigns to the
Company all of Executive’s right, title, and interest to all such Work
Product.  Executive agrees to promptly and fully disclose all Work Product in
writing to the Company.  Executive agrees to cooperate and do all lawful things
requested by the Company to protect Company ownership rights in all Work
Product.  Executive warrants that no Work Product has been conceived, reduced to
practice, made or learned by Executive prior to Executive’s employment with the
Company.

5.2          Confidential Information. During Executive’s employment with the
Company, the Company agrees to and shall provide to Executive confidential,
proprietary, non-public and/or trade secret information regarding the Company
that Executive has not previously had access to or knowledge of before the
execution of this Agreement including, without limitation, Work Product,
technical information, corporate opportunities, product specification,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, business and marketing plans, strategies, financing,
plans, business policies and practices of the Company, and/or Affiliates of the
Company, know-how, specialized training, mailing lists, acquisition prospects,
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, potential client lists, employee records, pricing information,
evaluations, opinions, interpretations, production, marketing and merchandising
techniques, prospective names and marks or other forms of information considered
by the Company to be confidential, proprietary, non-public or in the nature of
trade secrets (hereafter collectively referred to as “Confidential Information”)
that the Company and its Affiliates desire to protect.

5.3          No Unauthorized Use or Disclosure. Executive agrees to preserve and
protect the confidentiality of all Confidential Information and Work Product of
the Company and its Affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
Affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all Persons to whom any Confidential Information shall be
disclosed by Executive hereunder to preserve and protect the confidentiality of
such Confidential Information.  At the request of the Company at any time,
Executive agrees to deliver to the Company all Confidential Information that
Executive may possess or control. Executive agrees that all Confidential
Information of the Company (whether now or hereafter existing) conceived,
discovered or made by Executive during the period of Executive’s employment by
the Company exclusively belongs to the Company (and not to Executive), and upon
request by the Company for specified Confidential Information, Executive will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership. Affiliates of the Company shall be third party
beneficiaries of Executive’s obligations under this Article V. As a result of
Executive’s employment by the Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint ventures, and the like,
of the Company and its Affiliates. Executive also agrees to preserve and protect
the confidentiality of such third party Confidential Information and Work
Product. Notwithstanding anything contained in this Agreement to the contrary,
Executive may disclose Confidential Information: (a) as such disclosure or use
may be required or appropriate in connection with her work as an employee of the
Company; (b) when required to do so by a court of law, by any governmental
agency having apparent supervisory authority over the business of the Company or
by any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order her to divulge, disclose or make accessible such
information; provided, however, that in the event disclosure is so required,
Executive shall provide the Company with prompt notice of such requirement prior
to making any such disclosure, so that the Company may seek an appropriate
protective order; or (c) as to such Confidential Information that becomes
generally known to the public or trade without her violation of this Section
5.3.  Upon termination of Executive’s employment by the Company for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof (in whatever form, tangible or intangible), to the
Company.  Executive’s non-disclosure obligations in this Article V shall not be
applied to limit or interfere with Executive’s right, without notice to or
authorization of the Company, to communicate and cooperate in good faith with a
Government Agency for the purpose of (i) reporting a possible violation of any
U.S. federal, state, or local law or regulation, (ii) participating in any
investigation or proceeding that may be conducted or managed by any Government
Agency, including by providing documents or other information, or (iii) filing a
charge or complaint with a Government Agency.  For purposes of this Agreement,
“Government Agency” means the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other self-regulatory organization or any
other federal, state, or local governmental agency or commission.  The
disclosures and actions protected in this Section 5.3 are referred to herein as
“Protected Activities.”

5.4          Ownership by the Company. If, during Executive’s employment by the
Company, Executive creates any work of authorship fixed in any tangible medium
of expression that is the subject matter of copyright (such as videotapes,





7

--------------------------------------------------------------------------------

 



written presentations, or acquisitions, computer programs, electronic mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Company’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
the Company’s premises or otherwise), including any Work Product, the Company
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work relating to the Company’s
business, products or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.

5.5          Assistance by Executive. During the period of Executive’s
employment by the Company, Executive shall assist the Company and its nominee,
at any time, in the protection of the Company’s or its Affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries. After
Executive’s employment with the Company terminates, at the request from time to
time and expense of the Company or its Affiliates, Executive shall reasonably
assist the Company and its nominee, at reasonable times and for reasonable
periods and for reasonable compensation, in the protection of the Company’s or
its Affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries.

5.6          Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Article V
by immediately terminating payments then owing to, or the rights of, Executive
under Section 7.1(b)(i) through (v) or otherwise upon its determination of any
such breach and to obtain specific performance and injunctive relief as remedies
for such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article V but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article V, then the Company shall
resume the payments and benefits due under this Agreement and pay to Executive
and Executive’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.

5.7        Immunity from Liability for Confidential Disclosure of Trade
Secrets.  Executive shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in confidence either directly or indirectly to a Federal, State or local
government official, or to an attorney, solely for the purpose of reporting or
investigating, a violation of law.  Executive shall also not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Executive files a
lawsuit alleging retaliation by the Company for reporting a suspected violation
of the law, Executive may disclose the trade secret to Executive’s attorney and
use the trade secret in the court proceeding, so long as any document containing
the trade secret is filed under seal and does not disclose the trade secret,
except pursuant to court order.  However, Executive is not authorized to make
any disclosures as to which the Company may assert protections from disclosure
under the attorney-client privilege or the attorney work product doctrine
without prior written consent of the Company’s Chief Executive Officer or Chief
Financial Officer or another authorized officer designated by the Company.  This
Section 5.7 will govern to the extent it may conflict with any other provision
of this Agreement.

ARTICLE VI

STATEMENTS CONCERNING THE COMPANY

6.1        Statements by Executive. Executive shall not, at any time, publicly
or privately, verbally or in writing, directly or indirectly, make or cause to
be made any defaming and/or disparaging, derogatory, misleading, or false
statement about the Company or its Affiliates, their products, or any current or
former directors, officers, employees, or agents of the Company or its
Affiliates, or the business strategy, plans, policies, practices, or operations
of the Company or its Affiliates, to any person or entity, including without
limitation, members of the investment community, press, customers, competitors,
employees, and advisors of the Company or its Affiliates.  This Section 6.1
shall not be applied to limit or interfere with Executive’s right to engage in
Protected Activities as defined in Section 5.3. A violation or threatened
violation of this prohibition may be enjoined





8

--------------------------------------------------------------------------------

 



by the courts and would be considered a material breach of this Agreement. The
rights afforded the Company and its Affiliates under this provision are in
addition to any and all rights and remedies otherwise afforded by law.

ARTICLE VII

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1          Effect of Termination of Employment on Compensation – Impairment
and Death, Cause, Resignation without Good Reason and election by Executive not
to renew the Initial Term or any Renewal Term

(a)           If Executive’s employment hereunder shall terminate for any reason
described in Section 3.2(a) (Impairment),  3.2(b) (Death),  3.2(c) (Cause),
pursuant to Executive’s resignation other than for Good Reason, or by
Executive’s election not to renew the Initial Term or any Renewal Term in
accordance with Section 3.1, then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that Executive shall be entitled to:

(i)           payment of all accrued and unpaid Base Salary to the Date of
Termination;

(ii)          except in the case of a termination under Section 3.2(c) (Cause),
any unpaid Annual Bonus for the calendar year ending prior to the Date of
Termination, which amount shall be payable in a lump-sum on the date such annual
bonuses are paid to executives who have continued employment with the Company
(but in no event later than March 15th of the calendar year following the
calendar year to which such Annual Bonus relates);

(iii)         reimbursement for all incurred but unreimbursed expenses for which
Executive is entitled to reimbursement in accordance with Section 4.5; and

(iv)         benefits to which Executive is entitled under the terms of any
applicable benefit plan or program (other than any severance plan or program).

(b)          In addition, if Executive’s employment hereunder is terminated
pursuant to Section 3.2(a) (Impairment) or 3.2(b) (Death), subject to the
Executive’s or Executive’s representative’s or estate’s, as applicable,
delivery, within 30 days (or 45 days if the Company determines necessary and set
forth in the Release (defined below)) after the date of such termination of
employment, of an executed release substantially in the form of the release
attached as Appendix A (the “Release”) and subject to Executive’s or Executive’s
representative’s or estate’s, as applicable, compliance with all of the
surviving provisions of this Agreement and non-revocation of the Release, the
Executive’s outstanding equity awards shall be treated as follows, unless the
applicable award agreement provides for more favorable treatment:

(i)           any sign-on or one-time special equity awards that were not
awarded to the Executive as part of the Company’s annual LTIP, shall fully vest
as of the Date of Termination,

(ii)          any equity awards granted as part of the annual LTIP that vest
solely based on continued employment or service that would have, but for the
termination of the Executive’s employment, vested in the 12 months immediately
following the Date of Termination, shall vest as of the Date of Termination,

(iii)         awards that vest solely or in part based on performance goals:

(A)         for a termination of employment during the performance period, such
awards shall be deemed earned at the target level of performance and a pro-rata
number of awards shall vest based on the number of full and partial months the
Executive was employed within the performance period over the number of total
months in the performance period; and

(B)         for a termination of employment following the end of a performance
period applicable to an award, any awards earned during the performance period
shall fully vest.

7.2          Effect of Termination of Employment on Compensation – Resignation
for Good Reason or Discretion of the Company without Cause other than within 24
Months Following a Change in Control

(a)           If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason or by action of the Company pursuant to
Section 3.2(d)  (Discretion of the Company) (which includes the Company’s
election not to renew the Initial Term or any Renewal Term in accordance with
Section 3.1), then all compensation and all benefits to Executive hereunder
shall terminate contemporaneously with such termination of employment, except
that Executive shall be entitled to all payments set forth in Section 7.1(a),
and subject to Executive’s delivery, within 30 days (or 45 days if the Company
determines necessary and set forth in the Release) after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the Release and subject to Executive’s compliance with all of the surviving



9

--------------------------------------------------------------------------------

 



provisions of this Agreement and non-revocation of the Release, Executive shall
receive the following additional compensation and benefits from the Company (but
no other compensation or benefits after such termination):

(i)           the Company shall pay to Executive a bonus for the calendar year
in which the Date of Termination occurs in an amount equal to the Annual Bonus
for such year as determined in good faith by the Board in accordance with the
criteria established pursuant to Section 4.2 and based on the Company’s
performance for such year, which amount shall be prorated through and including
the Date of Termination (based on the ratio of the number of days Executive was
employed by the Company during such year to the number of days in such year),
payable in a lump-sum on the date such annual bonuses are paid to executives who
have continued employment with the Company (but in no event later than March
15th of the calendar year following the calendar year to which such Annual Bonus
relates);

(ii)          the Company shall pay to Executive an amount equal to one (1)
times the sum of Executive’s Base Salary as of the Date of Termination and the
Average Annual Bonus, which amount shall be paid as follows: if on the Date of
Termination Executive has not received an approval of her application for Lawful
Permanent Resident Status, payment shall be made in a lump sum within 60 days of
the Date of Termination; if on the Date of Termination Executive has received an
approval of her application for Lawful Permanent Resident Status, payment shall
be made in substantially equal installments in accordance with the Company’s
standard payroll practices over the 12 month period following the Date of
Termination; provided that the first payment shall commence on the first payroll
date that falls on or immediately following the 60th day after Executive’s Date
of Termination and shall include any amounts otherwise due prior thereto;

(iii)         a lump sum payment on the first payroll date that falls on or
immediately following the 60th day after Executive’s Date of Termination equal
to the product of (i) the monthly cost of the premium for coverage under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), as determined by the Company
on the Date of Termination and (ii) eighteen (18);

(iv)         if on the Date of Termination, the Executive has not received an
approval of her application for Lawful Permanent Resident Status, the Company
shall pay the Executive’s  relocation costs in the amount of $50,000 (USD), paid
in a lump sum within 60 days of the Date of Termination; and

(v)          notwithstanding anything to the contrary in the applicable award
agreement, unless the applicable award agreement provides for more favorable
treatment:

(A)         any sign-on or one-time special equity awards that were not awarded
to the Executive as part of the Company’s annual LTIP, shall fully vest as of
the Date of Termination,

(B)         any equity awards granted as part of the annual LTIP that vest
solely based on continued employment or service that would have, but for the
termination of the Executive’s employment, vested in the 12 months immediately
following the Date of Termination, shall vest as of the Date of Termination,

(C)         equity awards granted as part of the annual LTIP that vest solely or
in part based on performance goals,

(I)      for a termination of employment during the first 12 calendar months of
a performance period applicable to an award, such awards shall be forfeited;

(II)     for a termination of employment following the end of the first 12
calendar months of a performance period, but prior to end of that performance
period, such awards shall be earned at the actual level of performance and a
pro-rata number of awards based on the number of full and partial months the
Executive was employed within the performance period over the number of total
months in the performance period shall vest in accordance with the terms of the
relevant award; and

(III)    for a termination of employment following the end of the performance
period applicable to an award, any awards earned during that performance period
shall fully vest as of the Date of Termination.

7.3          Effect of Termination of Employment on Compensation – Resignation
for Good Reason or Discretion of the Company without Cause within 24 Months
Following a Change in Control.

(a)           If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason





10

--------------------------------------------------------------------------------

 



or by action of the Company pursuant to Section 3.2(d)  (Discretion of the
Company) (which includes the Company’s election not to renew the Initial Term or
any Renewal Term in accordance with Section 3.1), in each case, within
twenty-four (24) months following a Change in Control, then all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to all
payments set forth in Section 7.1(a), and subject to Executive’s delivery,
within 30 days (or 45 days if the Company determines necessary and set forth in
the Release) after the date of Executive’s termination of employment, of an
executed release substantially in the form of the Release and subject to
Executive’s compliance with all of the surviving provisions of this Agreement
and non-revocation of the Release, Executive shall receive the following
additional compensation and benefits from the Company (but no other compensation
or benefits after such termination):

(i)           the Company shall pay to Executive a bonus for the calendar year
in which the Date of Termination occurs in an amount equal to the Annual Bonus
for such year at target, which amount shall be prorated through and including
the Date of Termination (based on the ratio of the number of days Executive was
employed by the Company during such year to the number of days in such year),
payable in a lump-sum on the first payroll date that falls on or immediately
following the 60th day after Executive’s Date of Termination;

(ii)          the Company shall pay to Executive an amount equal to two times
the sum of Executive’s Base Salary as of the Date of Termination and the Average
Annual Bonus, in a lump sum on the first payroll date that falls on or
immediately following the 60th days after Executive’s Date of Termination;

(iii)         a lump sum payment on the first payroll date that falls on or
immediately following the 60th day after Executive’s Date of Termination equal
to the product of (i) the monthly cost of the premium for coverage under the
Company’s group health plans under COBRA, as determined by the Company on the
Date of Termination and (ii) eighteen (18);

(iv)         if on the Date of Termination, the Executive is not entitled to
remain permanently in the United States of America, the Company shall pay the
Executive’s relocation costs in the amount of $50,000 (USD), paid in a lump sum
within 60 days of the Date of Termination; and

(v)          notwithstanding anything to the contrary in the applicable award
agreement, unless the applicable award agreement provides for more favorable
treatment and provided the applicable stock incentive plan allows: (A) any
sign-on or one-time special equity awards that were not awarded to the Executive
as part of the Company’s annual LTIP, shall fully vest as of the Date of
Termination, (B) any equity awards granted as part of the annual LTIP that vest
solely based on continued employment or service that would have, but for the
termination of the Executive’s employment, vested following the Date of
Termination, shall fully vest as of the Date of Termination, (C) equity awards
granted as part of the annual LTIP that vest solely or in part based on
performance goals, (1) for a termination of employment during the performance
period applicable to an award, such awards shall be deemed earned at the greater
of actual or target level of performance and any time-vesting condition shall be
satisfied as of the Date of Termination and (2) for a termination of employment
following the end of the performance period applicable to an award, any awards
earned during the performance period, and that would have, but for the
termination of the Executive’s employment, vested following the Date of
Termination, shall fully vest as of the Date of Termination.  In the event the
applicable stock incentive plan does not allow for vesting of any award as
outlined herein, Executive shall be entitled to the most favorable treatment for
vesting of that award available under the applicable stock incentive plan.

The payments and benefits set forth in this Section 7.1, 7.2 and 7.3, as
applicable, shall be the Executive’s sole right to severance or termination pay.

7.4          Section 409A of the Code.

(a)          It is the intention of the parties that this Agreement comply with
the requirements of Section 409A of the Code and applicable administrative
guidance issued thereunder. Accordingly, to the extent there is any ambiguity as
to whether one or more provisions of this Agreement would otherwise contravene
the applicable requirements or limitations of Section 409A of the Code, then
those provisions shall be interpreted and applied in a manner that does not
result in an imposition of a tax or penalty under Section 409A of the Code. In
no event may Executive, directly or indirectly, designate the calendar year of a
payment. Nothing contained in this Agreement shall constitute any representation
or warranty by the Company regarding compliance with Section 409A of the Code.
Neither the Company nor its directors, officers, employees or advisers shall be
liable to Executive (or any individual claiming a benefit through Executive) for
any tax, interest or penalties Executive may owe as a result of compensation or
benefits paid under this Agreement, and the Company shall have no obligation to
indemnify or otherwise protect Executive from the obligation to pay any taxes
pursuant to Section 409A of the Code.





11

--------------------------------------------------------------------------------

 



(b)          Notwithstanding any provision to the contrary in this Agreement, no
payments or benefits to which Executive becomes entitled under this Article VII
and which constitute deferred compensation within the meaning of Section 409A of
the Code shall be made or paid to Executive prior to the earlier of (i) the
first business day of the seventh month following the date of Executive’s
termination of employment or (ii) the date of Executive’s death ((i) or (ii), as
applicable, the “Section 409A Payment Date”), if (x) Executive is deemed on
termination of employment a “specified employee” within the meaning of that term
under Section 409A of the Code, (y) the stock of the Parent Company or any
successor Entity is publicly traded on an established market and (z) such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code. Upon the expiration of the
applicable delay period, all payments or benefits delayed pursuant to this
provision shall be paid in a lump sum to Executive, and any remaining payments
or benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.

(c)           For purposes of Section 409A of the Code, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.

(d)          The following provisions shall apply to such reimbursements and any
other reimbursements or in-kind benefits provided pursuant to this Agreement in
order to assure that such reimbursements do not create a deferred compensation
arrangement subject to Section 409A of the Code: (i) the amount of
reimbursements or in-kind benefits to which Executive may become entitled in any
one calendar year shall not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided hereunder in any other calendar year,
(ii) each reimbursement to which Executive becomes entitled shall be made no
later than the close of business of the calendar year following the calendar
year in which the reimbursable expense is incurred; and (iii) executive’s right
to reimbursement or in-kind benefits cannot be liquidated or exchanged for any
other benefit or payment.

ARTICLE VIII

NON-COMPETITION AGREEMENT

8.1          Definitions. As used in this Article VIII, the following terms
shall have the following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its Affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the products and
services provided by the Company and its Affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

“Competing Business” means any business or Person that wholly or in any
significant part engages in any business competing with the Business in the
Restricted Area. In no event will the Company or any of its Affiliates be deemed
a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two (2) years following the termination of
Executive’s employment with the Company.

“Restricted Area” means the geographic area in which the Company or its
Affiliates have operations at the time of Executive’s termination of employment
with the Company.

8.2          Non-Competition; Non-Solicitation. Executive and the Company agree
to the non-competition and non-solicitation provisions of this Article VIII: (i)
in consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V; (ii) as part of the consideration for the
compensation and benefits to be paid to Executive hereunder; (iii) to protect
the trade secrets and Confidential Information of the Company or its Affiliates
disclosed or entrusted to Executive by the Company or its Affiliates or created
or developed by Executive for the Company or its Affiliates, the





12

--------------------------------------------------------------------------------

 



business goodwill of the Company or its Affiliates developed through the efforts
of Executive and/or the business opportunities disclosed or entrusted to
Executive by the Company or its Affiliates; and (iv) as an additional incentive
for the Company to enter into this Agreement. Executive further agrees that the
terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of this
Section 8.2 are ancillary or a part of as contemplated by TEX. BUS. & COM. CODE
ANN. Section 15.50-15.52. It is further agreed that the terms and provisions of
this Agreement will be enforced only to the extent permissible under Texas
Disciplinary Rule of Professional Conduct 5.06.

(a)          Subject to the exceptions set forth in Section 8.2(b), Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area, and except to the extent such actions
involve the provision of legal services; and (ii) Executive will not, directly
or indirectly, own, manage, operate, join, become an employee, partner, owner or
member of (or an independent contractor to), control or participate in or be
associated in any way with or any business or Person that engages in a Competing
Business in the Restricted Area for any purpose other than to provide legal
services, and (iii) Executive will not loan money to, sell or lease equipment
to, or sell or lease real property to any business or Person that engages in a
Competing Business in the Restricted Area.

(b)          Notwithstanding the restrictions contained in Section 8.2(a),
Executive may own an aggregate of not more than 2% of the outstanding stock of
any class of any corporation engaged in a Competing Business, if such stock is
listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of Section 8.2(a),  provided that Executive does not
have the power, directly or indirectly, to control or direct the management or
affairs of any such corporation and is not involved in the management of such
corporation. In addition, the restrictions contained in Section 8.2(a) shall not
preclude Executive from being employed by a financial institution so long as
Executive’s principal duties at such institution are not directly and primarily
related to the Business. In addition, nothing herein shall prohibit Executive
from providing legal services to any Person or Business.

(c)          Executive further expressly covenants and agrees that during the
Prohibited Period, Executive will not (i) directly or indirectly, solicit,
entice, persuade or induce any Person who is an officer, employee, consultant,
agent, or independent contractor of the Company or any of its Affiliates who
does not provide legal services or is associated with the provision of legal
services, or was, during the one-year period prior to the Date of Termination,
an officer, employee, consultant, agent, or independent contractor of the
Company or any of its Affiliates who does not provide legal services or is
associated with the provision of legal services, to terminate his or her
employment, engagement, or associations with the Company or such Affiliate,
and/or to become employed by any business or Person other than the Company or
such Affiliate, and (ii) directly or indirectly, solicit, entice, persuade or
induce any business or Person who or which is a customer of the Company or any
of its Affiliates during the one-year period prior to the Date of Termination,
to terminate, diminish, reduce, or otherwise alter the nature and/or magnitude
of that customer relationship, provided, however, that nothing herein prevents
Executive from providing legal services to any customer. Notwithstanding the
foregoing, the restrictions of clause (i) of this Section 8.2(c) shall not apply
with respect to an officer, employee, consultant, agent, or independent
contractor whose employment or engagement has been involuntarily terminated by
the Company or any of its Affiliates (other than for cause).

(d)          Executive may seek the written consent of the Company, which may be
withheld for any reason whatsoever or for no reason at all, to waive the
provisions of this Article VIII on a case-by-case basis.

8.3         Relief. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article VIII by Executive, and that the
Company and/or its Affiliates shall be entitled to enforce the provisions of
this Article VIII by immediately terminating payments then owing to Executive
under Section 7.1(b)(i) through (iv) or otherwise upon its determination of any
such breach and to obtain specific performance and injunctive relief as remedies
for such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VIII but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive. However, if it is determined that Executive has not committed a
breach of this Article VIII, then the Company shall resume the payments and
benefits due under this Agreement and pay to Executive all payments and benefits
that had been suspended pending such determination.

8.4         Reasonableness; Enforcement. Executive hereby represents to the
Company that Executive has read and understands, and agrees to be bound by, the
terms of this Article VIII. Executive and the Company understand and agree that
the purpose of the provisions of this Article VIII is to protect the legitimate
business interests and goodwill of the Company.  Executive acknowledges that the
limitations as to time, geographical area and scope of activity to be restrained
as contained in this Article VIII are the result of arm’s-length bargaining and
are fair and reasonable and do not impose any greater restraint than is
necessary to protect the legitimate business interests of the Company in light
of (a) the nature and wide geographic scope of the operations of the Business,
(b) Executive’s level of control over and contact with the Business in all
jurisdictions





13

--------------------------------------------------------------------------------

 



in which it is conducted, (c) the fact that the Business is conducted throughout
the Restricted Area and (d) the amount of compensation and Confidential
Information that Executive is receiving in connection with the performance of
Executive’s duties hereunder. It is the desire and intent of the parties that
the provisions of this Article VIII be enforced to the fullest extent permitted
under applicable Legal Requirements, and Texas Disciplinary Rule of Professional
Conduct 5.06, whether now or hereafter in effect and therefore, to the extent
permitted by applicable Legal Requirements, Executive and the Company hereby
waive any provision of applicable Legal Requirements and Texas Disciplinary Rule
of Professional Conduct 5.06 that would render any provision of this Article
VIII invalid or unenforceable.

8.5          Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to the
Company and its Affiliates. Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the Restricted Area during the Prohibited Period, but acknowledges
that Executive will receive sufficiently high remuneration and other benefits
from the Company to justify such restriction. Further, Executive acknowledges
that Executive’s skills are such that Executive can be gainfully employed in
non-competitive employment or the provision of legal services, and that the
agreement not to compete will not prevent Executive from earning a living.
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties agree that any such court is
expressly authorized to modify any such unenforceable provision of this Article
VIII in lieu of severing such unenforceable provision in its entirety, whether
by rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Article VIII, or by making such
other modifications as it deems warranted to carry out the intent and agreement
of the parties as embodied herein to the maximum extent permitted by law.  The
parties expressly agree that this Article VIII, as so modified by the court,
shall be binding upon and enforceable against each of them. By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect the payments made to Executive under this
Agreement.

ARTICLE IX

DISPUTE RESOLUTION

9.1          Dispute Resolution. If any dispute arises out of this Agreement or
out of or in connection with any equity compensation award made to Executive by
the Company or any of its Affiliates, the complaining party shall provide the
other party written notice of such dispute. The other party shall have 10
business days to resolve the dispute to the complaining party’s satisfaction. If
the dispute is not resolved by the end of such period, either disputing party
may require the other to submit to non-binding mediation with the assistance of
a neutral, unaffiliated mediator. If the parties encounter difficulty in
agreeing upon a neutral unaffiliated mediator, they shall seek the assistance of
the American Arbitration Association (“AAA”) in the selection process. If
mediation is unsuccessful, or if mediation is not requested by a party, either
party may by written notice demand arbitration of the dispute as set out below,
and each party hereto expressly agrees to submit to, and be bound by, such
arbitration; provided, however, that any party to this Agreement may seek
provisional relief, including temporary restraining orders, temporary protective
orders, and preliminary injunctive relief, pending arbitration or in aid of
arbitration, or both, against the other parties hereto in federal and state
courts of competent jurisdiction and provided, further, that any party to this
Agreement may seek to enforce, confirm, modify, or vacate an arbitration award
in any federal and state court of competent jurisdiction.

(a)          Unless the parties agree on the appointment of a single arbitrator,
the dispute shall be referred to one arbitrator appointed by the AAA. The
arbitrator will set the rules and timing of the arbitration, but will generally
follow the commercial rules of the AAA and this Agreement where same are
applicable and shall provide for a reasoned opinion.

(b)          The arbitration hearing will in no event take place more than 180
days after the appointment of the arbitrator.

(c)          The mediation and the arbitration will take place in Houston, Texas
unless otherwise agreed by the parties.

(d)          The results of the arbitration and the decision of the arbitrator
will be final and binding on the parties and each party agrees and acknowledges
that these results shall be enforceable in a court of law.

(e)          All costs and expenses of the mediation and arbitration shall be
borne equally by the Company and Executive; provided that each party shall be
responsible for her or its own attorney fees.

9.2          Arbitration shall proceed solely on an individual basis without the
right for any claims to be arbitrated on a class action basis or on bases
involving claims brought in a purported representative capacity on behalf of
others.  The





14

--------------------------------------------------------------------------------

 



arbitrator’s authority to resolve and make written awards is limited to claims
between the Executive and the Company alone.  Claims may not be joined or
consolidated unless agreed to in writing by all parties.  No arbitration award
or decision will have any preclusive effect as to issues or claims in any
dispute with anyone who is not a named party to the
arbitration.  Notwithstanding any other provision in this Agreement, and without
waiving either party’s right of appeal, if any portion of this class action
waiver provision is deemed invalid or unenforceable, then the entire arbitration
clause in this Agreement (other than this sentence) shall be void.

ARTICLE X

MISCELLANEOUS

10.1        Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) on the date
receipt is acknowledged if delivered by certified mail, postage prepaid, return
receipt requested, (c) when received if delivered by overnight courier, or (d)
one day after transmission if sent by e-mail, with confirmation of transmission,
as follows:

If to Executive, addressed to:

Aimie Killeen

 

1008 E 6th ½ Street

 

Houston, TX 77009

 

dcaimie@gmail.com

 

if to the Company, addressed to:

Cardtronics USA, Inc.

 

2050 W Sam Houston Pkwy S, Suite 1300

 

Houston, Texas 77042

 

Attention: General Counsel

 

Email: CATM_Legal@cardtronics.com

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.  If either party provides notice by e-mail, the
party must also send notice by one of the other delivery methods listed in this
Section 10.1, but failure to do so shall not invalidate the e-mail transmission.

10.2        Applicable Law; Submission to Jurisdiction.

(a)          This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)          With respect to any claim or dispute related to or arising under
this Agreement not otherwise subject to arbitration under the terms of this
Agreement, the parties hereby consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in the State of Texas.

10.3        Indemnification.

(a)          Save and except for any Proceeding (as herein defined) brought by
(i) Executive’s former employer, including any Affiliate thereof (collectively
“Former Employer”), alleging that Executive’s employment hereunder violates any
agreement between Executive and such Former Employer, or (ii) Executive or her
estate, if Executive is made a party, or is threatened to be made a party, to
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of the Company or is or was serving at the request
of the Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or bylaws
or resolutions of the board of directors of the Company and by the laws of the
State of Delaware against all cost, expense, liability and loss (including,
without limitation, attorney’s fees, judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if he has ceased to be a director, member,
employee or agent of the Company or other Entity and shall inure to the benefit
of Executive’s heirs, executors and administrators; provided, however, that
Executive shall not be indemnified and held harmless by the Company for any
cost, expense, liability, or loss relating to a Proceeding concerning any action
of the Executive in which a court of competent jurisdiction determines that such
action constitutes fraud, embezzlement, gross negligence, or any criminal act.
In order to be entitled to the above described indemnification Executive must
provide prompt written notice to the Company of such Proceeding and the Company
(and its insurers) shall be entitled to defend such Proceeding and to enter into
such settlement





15

--------------------------------------------------------------------------------

 



agreements that the Company and its insurers believe is reasonable and necessary
so long as Executive is not required to admit any misconduct or liability, nor
required to pay any portion of such settlement. To the extent that the Company
fails to provide a defense for all claims raised in any Proceeding after
receiving notice thereof, the Company to the fullest extent permitted by
applicable law shall advance to Executive all reasonable costs and expenses
incurred by her in connection with a Proceeding within 20 days after receipt by
the Company of a written request for such advance. Such request shall include an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses. Notwithstanding anything in this Section 10.3 to the
contrary, unless an earlier payment date is specified above, Executive shall be
paid (or paid on Executive’s behalf), in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv), all amounts to which Executive is entitled under
this Section 10.3 promptly but no later than the end of the calendar year
following the calendar year in which the indemnifiable expense is incurred.

(b)          Neither the failure of the Company (including their boards of
directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by Executive under Section 10.3(a) that indemnification of
Executive is proper because he has met the applicable standard of conduct, nor
determination by the Company (including its boards of directors, independent
legal counsel or stockholders) that Executive has not met such applicable
standard of conduct, shall create a presumption that Executive has not met the
applicable standard of conduct.

(c)          The Company will continue and maintain a directors and officers’
liability insurance policy covering Executive to the extent the Company provides
such coverage for its directors and other executive officers during the term of
Executive’s employment with the Company and thereafter until the expiration of
all applicable statutes of limitations.

(d)          If the Company enters into an indemnification agreement with any of
its directors or executive officers, the Company to the fullest extent permitted
by applicable law will enter into an indemnification agreement with Executive on
terms and conditions no less favorable than those set forth in any such
indemnification agreement.

(e)          No Conflict With Prior Agreements.  Executive represents and
warrants that Executive’s performance of all the terms of this Agreement does
not and shall not breach any fiduciary or other duty or any covenant, agreement
or understanding (including, without limitation, any agreement relating to any
proprietary information, knowledge or data acquired in confidence, trust or
otherwise) to which Executive is a party or by the terms of which Executive may
be bound.  Executive further covenants and agrees not to enter into any
agreement or understanding, either written or oral, in conflict with the
provisions of this Agreement

10.4        No Waiver. No failure by either party hereto at any time to provide
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

10.5        Severability. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.6        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

10.7        Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, foreign, state, city and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling.

10.8        Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

10.9        Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

10.10      Successors.

(a)          This Agreement is personal to Executive and shall not be assignable
by Executive otherwise than by will or the laws of descent and distribution. The
rights, benefits and obligations of Executive hereunder shall not be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the Company.
In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.





16

--------------------------------------------------------------------------------

 



(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. This Agreement may be assigned to
any successor (whether direct or indirect, by purchase, merger, consolidation,
amalgamation, scheme of arrangement, exchange offer, operation of law or
otherwise (including any purchase, merger, amalgamation, Change in Control or
other Corporate Transaction involving the Company or any Subsidiary or Affiliate
of the Company)) by operation of law or expressly in connection with a
disposition of substantially all of the assets of the Company. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as provided above.

10.11      Term. Termination of Executive’s employment under this Agreement
shall not affect any right or obligation of any party which is accrued or vested
prior to such termination. Without limiting the scope of the preceding sentence,
the provisions of Articles I,  V,  VI,  VII,  VIII,  IX and X shall survive any
termination of the employment relationship and/or of this Agreement.

10.12      Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

10.13      Modification; Waiver. Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the parties.

10.14      Actions by the Board. Any and all determinations or other actions
required of the Board hereunder that relate specifically to Executive’s
employment by the Company or the terms and conditions of such employment shall
be made by the members of the Board other than Executive if Executive is a
member of the Board, and Executive shall not have any right to vote, participate
or decide upon any such matter.

10.15      Changes Due to Compliance with Applicable Law. Executive understands
that certain laws, as well as rules and regulations promulgated by the
Securities and Exchange Commission (including without limitation under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the Sarbanes-Oxley
Act of 2002) and/or by securities exchanges, do and will require the Company to
recoup, and Executive to repay, incentive compensation payable hereunder under
the circumstances set forth under such laws, rules and regulations. Such
requirements will be set forth from time to time in policies adopted by the
Company (so-called “clawback” policies) and Executive acknowledges receipt of
the Company’s current clawback policy.  Executive acknowledges that amounts paid
or payable pursuant to this Agreement as incentive compensation or otherwise by
the Company shall be subject to clawback to the extent necessary to comply with
such laws, rules, regulations and/or policy, which clawback may include
forfeiture, repurchase and/or recoupment of amounts paid or payable hereunder,
and Executive agrees to repay such amounts (whether or not still employed by the
Company or any of its Affiliates), as required by such laws, rules, regulations
or policy.  Executive shall repay the Company in cash in immediately available
funds within 60 days of demand for payment by the Company or as otherwise agreed
by the Company in its sole discretion.

Any such clawback shall not provide Executive any termination rights or other
rights to payment under this Agreement (including no right to terminate for Good
Reason), nor constitute a breach or violation of this Agreement by the
Company.  The Executive hereby consents to any changes to the current policy
that are adopted to comply with applicable law, rules or regulations (including
by securities exchanges). Further, if determined necessary or appropriate by the
Board, Executive agrees to enter into an amendment to this Agreement or a
separate written agreement with the Company to comply with such laws, rules and
regulations thereunder if required thereby or determined appropriate by the
Board in its reasonable discretion.

10.16      Cooperation with Litigation. Notwithstanding this Agreement,
Executive agrees to reasonably cooperate with Company by making Executive
reasonably available, at the Company’s reasonable request, to testify on behalf
of the Company or any of its Affiliates in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company or any of its Affiliates in any such action, suit, or proceeding by
providing information to and meeting and consulting with Company any of its
Affiliates or any of their counsel or representatives upon reasonable request,
provided that such cooperation and assistance shall not materially interfere
with Executive's then current activities (to the extent the Executive is no
longer employed by the Company) and shall be done in a manner to limit any
interference with other activities and any required travel and that the Company
agrees to reimburse Executive for all reasonable out of pocket expenses
reasonably incurred in connection with such cooperation by Executive. This
Section 10.16 shall not be applied to limit or interfere with Executive’s right
to engage in Protected Activities as defined in Section 5.3.





17

--------------------------------------------------------------------------------

 



(Signature page follows)

 

 



18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

 

 

 

 

COMPANY:

 

CARDTRONICS USA, INC.

 

 

 

 

 

 

 

By:

Edward H. West

 

Name:

/s/ Edward H. West

 

Title:

CEO

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

Aimie Killeen

 

Name:

/s/ Aimie Killeen

 

 



[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------

 



APPENDIX A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
the Employment Agreement (the “Employment Agreement”) dated as of ____________,
by and between Aimie Killeen  (“Executive”) and Cardtronics USA, Inc., a
Delaware corporation (the “Company”).

(a)          For good and valuable consideration, including the Company’s
provision of certain payments and benefits to Executive in accordance with
Section 7.1(b) of the Employment Agreement, Executive hereby releases,
discharges and forever acquits the Company, Cardtronics plc, their Affiliates
and subsidiaries and the past, present and future stockholders, members,
partners, directors, managers, employees, agents, attorneys, heirs, legal
representatives, successors and assigns of the foregoing, in their personal and
representative capacities (collectively, the “Company Parties”), from any and
all liability for, and hereby waives, any and all claims, damages, or causes of
action of any kind relating to Executive’s employment with any Company Party,
the termination of such employment, and any other acts or omissions on or prior
to the date of this Agreement including, without limitation, any alleged
violation through the date of this Agreement of: (i) the Age Discrimination in
Employment Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of
1964, as amended; (iii) the Civil Rights Act of 1991; (iv) Section 1981 through
1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended; (vi) the Immigration Reform
Control Act, as amended; (vii) the Americans with Disabilities Act of 1990, as
amended; (viii) the Occupational Safety and Health Act, as amended; (ix) the
Family and Medical Leave Act of 1993; (x) Chapter 21 of the Texas Labor Code;
(xi) the Texas Whistleblower Act; (xii) the Delaware Discrimination in
Employment Act; (xiii) the Delaware Persons with Disabilities Employment
Protections Act; (xiv) the Delaware Whistleblowers’ Protection Act; (xv) the
Delaware Fair Employment Practices Act; ; (xvi)  any state anti-discrimination
law; (xvii) any state wage and hour law; (xviii) any other local, state or
federal law, regulation or ordinance; (xix) any public policy, contract, tort,
or common law claim; (xx) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in these matters; (xxi) any and all rights,
benefits or claims Executive may have under any employment contract, incentive
compensation plan or stock option plan with any Company Party or to any
ownership interest in any Company Party except as expressly provided in the
Employment Agreement and any stock option or other equity compensation agreement
between Executive and the Company; and (xxii) any claim for compensation or
benefits of any kind not expressly set forth in the Employment Agreement or any
such stock option or other equity compensation agreement (collectively, the
“Released Claims”).

(b)          The release of claims set forth in this Agreement shall not be
applied to modify or affect: (i) Executive’s right to enforce the terms of this
Agreement or the Employment Agreement; (ii) Executive’s right to receive an
award from a “Government Agency” (as defined in Section 5.3 of the Employment
Agreement) under its whistleblower program for reporting in good faith a
possible violation of law to such “Government Agency”; (iii) any vested rights
and benefits that Executive may have under any applicable Company benefit or
compensation plan; (iv) any recovery to which Executive may be entitled pursuant
to workers’ compensation and unemployment insurance laws; (v) Executive’s right
to challenge the validity of this release under the ADEA; (vi) any rights that
arise after the date Executive executes this Agreement; or (vii) any right where
a waiver is expressly prohibited by law.

(c)          The Executive relinquishes any right, and agrees not to seek future
employment or re-employment with any of the Company Parties, and acknowledges
that the Company Parties shall have the right to refuse to re-employ the
Executive, in each case without liability of the Company Parties.

(d)          The Executive acknowledges and agrees that even though claims and
facts in addition to those now known or believed by the Executive to exist may
subsequently be discovered, it is the intention of the Executive in executing
this Agreement that the general release in subsection (a) shall be effective as
a full and final accord and satisfaction, and release of and from all
liabilities, disputes, claims, and matters covered under the general release in
subsection (a), known or unknown, suspected or unsuspected.

(e)          The furnishing of certain payments and benefits to Executive in
accordance with Section 7.1(b) of the Employment Agreement will not be deemed an
admission of liability or wrongdoing by the Company Parties. This Agreement is
not intended to indicate that any Released Claims actually exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in exchange for the consideration recited in subsection (a), any and all
potential claims of this nature that Executive may have against the Company
Parties as of the date of this Agreement, regardless of whether they actually
exist, are expressly settled, compromised and waived. By signing this Agreement,
Executive is bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. This release also applies to any claims brought by any
person or agency or class action under which Executive may have a right or
benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.

(f)           By executing and delivering this Agreement, Executive acknowledges
that:





1

--------------------------------------------------------------------------------

 



(i)           the consideration given for the release in this Agreement is in
addition to anything of value to which the Executive was already entitled;

(ii)          Executive has carefully read this Agreement;

(iii)         Executive has had at least [21 days/45 days] to consider this
Agreement before the execution and delivery hereof to the Company;

(iv)         Executive has been and hereby is advised in writing that Executive
may, at Executive’s option, discuss this Agreement with an attorney of
Executive’s choice and that Executive has had adequate opportunity to do so; and

(v)          Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement voluntarily and of Executive’s own free will, and that Executive
understands and agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

Executed on this _______day of _____________, _______.

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority personally appeared
___________________________, by me known or who produced valid identification as
described below, who executed the foregoing instrument and acknowledged before
me that he subscribed to such instrument on this ___________ day of
______________, ________.

 

 

 

 

 

 

 

NOTARY PUBLIC in and for the

 

State of ________________

 

My Commission Expires: ________________

 

Identification produced:

 

 



2

--------------------------------------------------------------------------------

 



Older Worker Benefit Protection Act Disclosure for a Group Termination

1.            This Employment Termination Program covers selected employees in
the Company’s [INSERT DECISIONAL UNIT].

2.            Employees eligible to participate in the Program are those
employees in the Company’s [INSERT DECISIONAL UNIT] whose employment with the
Company is being terminated by the Company.

3             Employees selected for the program have forty-five (45) days from
the date of their receipt of this proposed agreement to participate by signing
and returning the Release Agreement.  Employees who choose to sign the Release
Agreement shall have seven (7) days after signing and returning it to the
Company to revoke it by delivering a signed revocation notice to the Company as
provided in the Release Agreement.

4.            The job titles and ages of all individuals selected for the
program from the Company’s [INSERT DECISIONAL UNIT] and all individuals in the
same job titles not selected for the program from the Company’s [INSERT
DECISIONAL UNIT] are as follows:

Job Title

Age

No. Selected

No. Not Selected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If you have any questions about this information, please contact [insert contact
name] at [insert phone number].

 

--------------------------------------------------------------------------------